Name: Commission Regulation (EEC) No 572/81 of 4 March 1981 amending Regulation (EEC) No 2662/80 on transitional measures in respect of the sheepmeat and goatmeat premium intervention measures
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 3 . 81 Official Journal of the European Communities No L 58/ 15 COMMISSION REGULATION (EEC) No 572/81 of 4 March 1981 amending Regulation (EEC) No 2662/80 on transitional measures in respect of the sheepmeat and goatmeat premium intervention measures Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( 1 ), as last amended by the Act of Accession of Greece, and in particular Article 33 thereof, Whereas Commission Regulation (EEC) No 2662/80 (2) adopted certain transitional measures parti ­ cularly in respect of the premium payable to producers of sheepmeat for the 1980/81 marketing year ; whereas in particular that Regulation provides that the advance on the premium shall be paid not later than 31 January 1981 ; whereas, as a result of administrative difficulties, a Member State was unable to comply with this time limit ; whereas it is therefore necessary to provide for an extension of this time limit ; In Article 1 (d) of Regulation (EEC) No 2662/80, '31 January 1981 ' is hereby replaced by '31 March 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 183, 16. 7 . 1980, p . 1 . (2 ) OJ No L 276, 20. 10 . 1980, p. 22.